The State of s




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 12, 2014

                                      No. 04-13-00346-CR

                                 IN RE SUZANNE KRAMER

                                       CAPIAS ORDER

TO THE SHERIFF OR ANY CONSTABLE OF BEXAR COUNTY, TEXAS:

        On January 29, 2014, this Court ordered as follows:

               Ms. Kramer is hereby ORDERED to appear on February 12, 2014 at 2:00
       p.m. before a panel consisting of Justice Marion, Justice Barnard, and Justice
       Martinez, and show cause why she should not be held in civil and criminal
       contempt of this court and/or suspended from practice before this court for
       violating this court’s orders to timely file appellant’s brief.

       On February 12, 2014, this Court was called to order and the case called for the purpose
of Suzanne Kramer appearing to show cause why she should not be held in contempt. Although
properly served, Suzanne Kramer failed to appear.

       IT IS THEREFORE THE ORDER OF THIS COURT that capias issue forthwith for
SUZANNE KRAMER and that she be seized and safely held by being placed in confinement in
any county jail or other lockup within the County of Bexar, State of Texas, in order to ensure her
appearance before this Court when it next convenes.

       IT IS SO ORDERED THIS THE 12TH DAY OF FEBRUARY, 2014.

                                             _______________________________
                                             Sandee Bryan Marion, Justice

                                             _______________________________
                                             Marialyn Barnard, Justice

                                             ________________________________
                                             Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on February 12, 2014.
                                    __________________________________
                                    Keith E. Hottle
                                    Clerk of Court